Citation Nr: 0809064	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  07-13 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Propriety of the reduction in evaluation of the service-
connected bilateral hearing loss from 30 percent to 20 
percent, effective March 11, 2005.  

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from October 1942 to October 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the New York, New York RO 
assumed jurisdiction.  

In February 2008, the Board granted the veteran's motion to 
advance this appeal on its docket.  

The issue of an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling, is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



FINDINGS OF FACT

1.  By rating decision dated in September 2005, the RO 
reduced the rating for bilateral service-connected hearing 
loss from 30 to 20 percent, effective May 4, 2005; the 30 
percent rating had been in effect less than five years.

2.  The reduction in the evaluation for bilateral hearing 
loss to 20 percent did not result in a reduction in the 
overall compensation payments being made to the veteran.  

3.  At the time of the rating reduction, the evidence showed 
that the hearing loss disability had improved.



CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from 
30 percent to 20 percent was proper.  38 U.S.C.A. § 
5112(b)(6) (West 2002); 38 C.F.R. § 3.344(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

The Courts have not yet had occasion to consider what, if 
any, notice is required in the case of an appeal from a 
rating reduction.  As discussed in more detail below, the 
propriety of a rating reduction is determined by a review of 
the record at the time of the reduction.  Hence, it would 
appear that after acquired evidence could not serve to 
substantiate.  Further, the appeal itself does not arise per 
se from a claim, but from a decision by an agency of original 
jurisdiction to reduce a rating.  The VCAA notice provisions 
specifically apply to claims.  38 U.S.C.A. § 5103(a) (2007).

Assuming arguendo that the VCAA is applicable, notice was 
provided in an April 2006 letter.  The letter informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The letter did not explicitly 
tell him to submit all relevant evidence in his possession.  
It did invite him to submit relevant lay and medical evidence 
and directed him to submit all treatment records.  It further 
told him that it was his responsibility to ensure that VA 
received requested records not in Federal custody.  He was 
thereby put on notice to submit relevant evidence in his 
possession. 

As hearing loss has already been recognized as service 
connected, the first three Dingess elements are 
substantiated.  The veteran was provided notice as to the 
rating of disability and the effective date concurrently with 
issuance of the March 2007 statement of the case (SOC).  This 
notice was defective inasmuch as it was provided in a post 
decision document.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The SOC notice did give the veteran actual notice on the 
rating and effective date elements of the appeal.  Despite 
the improper notice given by the RO, he had a meaningful 
opportunity to participate in the adjudication of the claim 
after receiving actual notice.  He had approximately seven 
months to submit additional argument and evidence after the 
notice was provided and before the case was certified to the 
Board in October 2007.  He was given an additional 90 days 
after the case was certified.

The SOC also served to provide much of the notice required by 
Vazquez-Flores.  The SOC explained the findings needed to 
establish an evaluation under the rating scheduler, told him 
that evidence of the impact of the disability on employment 
would be considered, and explained that ratings were provided 
under the rating schedule and that percentage rating are 
provided.  The veteran demonstrated actual knowledge that the 
effects of the disability on daily life were for 
consideration.  In his notice of disagreement he described 
difficulty hearing the low battery signal from his pacemaker.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, the timing deficiency as to the April 
2006 notice was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  Because the veteran had ample opportunity 
to submit additional notice and argument after receiving 
actual notice, he was not prejudiced by the timing 
deficiencies in the RO's notice.

The veteran was provided a sufficient VA examination prior to 
the rating reduction.  The veteran has indicated that he 
received all his treatment for his hearing loss at VA.  These 
records have been obtained.  As such, no further action is 
necessary to assist the claimant with the appeal.

Reduction

The 30 percent evaluation for bilateral hearing loss was 
assigned in a September 2002 rating action that granted 
service connection for this disability.  The effective date 
for the award was May 10, 2002.  Since the reduction to 20 
percent was effective March 11, 2005, the rating was in 
effect for less than five years.  Accordingly, the detailed 
requirements for a rating reduction contained in 38 C.F.R. 
§ 3.344(a), (b) are inapplicable.  When a rating has been in 
effect for less than five years, examination disclosing 
improvement will warrant reduction in the rating.  38 C.F.R. 
§ 3.344(c).

The provisions of 38 C.F.R. § 3.105(e), provide that where 
the reduction in evaluation of a service-connected disability 
is considered warranted the beneficiary will be notified of 
the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  These 
provisions apply only when a reduction in evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made.  See 38 U.S.C.A. § 5112(b)(6); 
VAOPGCPREC 71-91 (1991) (holding that section 5112 does not 
provide a 60 day grace period where there is only a reduction 
in evaluation with no corresponding reduction in 
compensation); see also 38 C.F.R. § 3.105(e)..

After the veteran filed a claim in March 2005 seeking, in 
part, an increased rating for bilateral hearing loss, the RO 
issued the September 2005 rating decision that reduced the 
evaluation to 20 percent, effective March 11, 2005.  The RO 
also increased the disability evaluation for a service-
connected right clavicle (major) disability from 20 to 30 
percent and for service-connected dysthymic disorder from 10 
to 30 percent, increasing the overall disability evaluation 
from 50 to 70 percent.

Given the increased evaluations assigned for the right 
clavicle and dysthymic disorders, the veteran did not 
experience an actual reduction in the monthly compensation 
payments as a result of the reduction in the rating for 
bilateral hearing loss.  Thus, the provisions of 38 C.F.R. § 
3.105(e) were inapplicable.  VAOPGCPREC 71-91 (Nov. 7, 1991); 
see also VAOPGCPREC 29-97 (Aug. 7, 1997).  For the same 
reason the provisions of 38 C.F.R. § 3.500 (2007), governing 
the effective date of a rating reduction were also 
inapplicable.

The remaining question is whether examination had shown an 
improvement warranting reduction in the rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998).

The VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(hereinafter Rating Schedule) provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  The 
horizontal row represents the ear having the poorer hearing, 
and the vertical column represents the ear having the better 
hearing. Id.

Notwithstanding the above, regulations codified at 38 C.F.R. 
§ 4.86 provide for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85, due to the fact that the speech 
discrimination test may not reflect the severity of 
communicative functioning which these veterans experience.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b).

The veteran was afforded a VA audiological evaluation on May 
4, 2005.  Audiometric testing revealed speech reception 
thresholds in decibels of 60, 80, 75, and 80, in the right 
ear and 55, 70, 65, and 65, in the left ear at 1000, 2000, 
3000, and 4000 Hertz.  The average pure tone threshold 
deficit was 74 in the right ear and 64 in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
in the right ear and 80 percent in the left ear.  

Based upon the decibel level readings, Table VIa is for 
application.  Using Table VIa, which is more beneficial to 
the veteran, he has hearing acuity of Level VI in the right 
ear and Level V in the left ear.  This equates to a 20 
percent disability evaluation.  Rating on the base of pure 
tone and speech reception thresholds yields level III hearing 
in the right ear and level IV hearing in the left ear, which 
would yield a 10 percent rating.

By comparison on the previous VA examination in November 
2002, the veteran had average puretone thresholds of 71 in 
the right ear, and 60 in the left ear with speech reception 
thresholds of 64 percent in each ear.  This equated to level 
VII hearing in the right ear and level VI hearing in the 
right ear, which merited a 30 percent rating under Table VII 
of the rating schedule.  Rated on puretone thresholds alone, 
the veteran had Level VI and IV hearing, which would warrant 
only a 20 percent rating.

Ratings for hearing loss are determined by a "mechanical" 
application of the ratings schedule to audiometric findings.  
Lendenmann, 3 Vet. App. at 345.  Application of the ratings 
schedule to the above audiometric findings demonstrates that 
no more than a 20 percent disability evaluation was warranted 
on the basis of the examination that served as the basis for 
the rating reduction, while the previous examination 
supported a rating of 30 percent.  

While the veteran did report his belief at that time of the 
most recent examination that his hearing loss was growing 
worse, the test results weigh the evidence against such a 
finding, and in favor of a conclusion that the disability had 
improved at the time of the rating reduction.  The veteran 
had not reported, nor was there evidence at the time of the 
reduction, that the hearing loss disability had required 
frequent periods of hospitalization or caused marked 
interference with employment.  Hence there was no evidence of 
an exceptional disability picture, and no need to consider an 
extraschedular rating.  38 C.F.R. § 3.321(b) (2007).

The findings on the May 2005 VA examination are of greater 
probative value than the veteran's statements regarding the 
existence or severity of his hearing loss.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim for restoration of a 30 percent disability 
evaluation.  


ORDER

The reduction of the rating for bilateral hearing loss from 
30 to 20 percent was proper, the appeal as to this issue is 
denied.


REMAND

In a September 2007 letter, the veteran's congresswoman wrote 
that the veteran's audiologist had reported a. worsening in 
the hearing loss disability.  VA treatment records were most 
recently requested in March 2007 and report treatment through 
February 2007.  The records in the claims folder do not 
report changes in hearing acuity as alleged in the 
Congresswoman's letter.  Under Bell v. Derwinski, 2 Vet. App. 
611, 612-3 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  If those documents predate a Board 
decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. 
Based upon the congresswoman's letter, an attempt should be 
made to obtain any VA treatment records subsequent to 
February 2007.  

The Board further notes that the congresswoman's letter and 
statements in the claims folder allege a worsening of the 
veteran's hearing loss.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).

As noted earlier, the Court has imposed new notice 
requirements in the case of a claim for increased rating.  
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).  Because this case must be remanded for other reasons, 
there will be an opportunity to provide the required notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for an 
increased rating for bilateral hearing 
loss, telling him that: (1) he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) that the diagnostic code 
under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), (3) 
the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0 to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  Obtain copies of all records of the 
veteran's treatment for hearing loss from 
Albany and Glen Falls VA medical 
facilities from March 5, 2007 to the 
present.  

3.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and severity of any current 
hearing loss.  The claims folder must be 
made available for review.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  

4.  After completion of the above, if the 
above claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


